ALB:PP
F, #2018R01977/OCDETF# NY-NYE-0853

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

we eee X
UNITED STATES OF AMERICA
- against -
CHENG ZHANG,
also known as “Lin Dao,”

Defendant.

wee ee eee ee eee eee eee ee x

THE GRAND JURY CHARGES:

IN CLERK'S OF
K'S OFF!
U.S. DISTRICT COURTE DY.

* SEP 242020 *

LONG ISLAND OFFICE

INDICTMENT

GR 2 0 3 9g

(T. 21, US.C., §§ 841(a)(1),
841(b)(1)(B)(viii), 853(a) and 853(p);
T. 18, US.C., §§ 2 and 3551 et seq.)

GARAUFIS, J,

SCANLON, M.J.

DISTRIBUTION AND POSSESSION WITH INTENT TO DISTRIBUTE
METHAMPHETAMINE

1, In or about and between January 2020 and March 2020, both dates

being approximate and inclusive, within the Eastern District of New York, the defendant

CHENG ZHANG, also known as “Lin Dao,” together with others, did knowingly and

intentionally distribute and possess with intent to distribute a controlled substance, which

offense involved 50 grams or more of a mixture and substance containing a detectable about

of methamphetamine, its salts, isomers, and salts of its isomers, a Schedule II controlled

substance.

(Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(B)(viii); Title

18, United States Code, Sections 2 and 3551 et seq.)
CRIMINAL FORFEITURE ALLEGATION

2. The United States hereby gives notice to the defendant that, upon his

conviction of the offense charged herein, the government will seek forfeiture in accordance

with Title 21, United States Code, Section 853(a), which requires any person convicted of

such offense to forfeit: (a) any property constituting, or derived from, any proceeds obtained

directly or indirectly as the result of such offense, and (b) any property used, or intended to

be used, in any manner or part, to commit, or to facilitate the commission of, such offense.

3. If any of the above-described forfeitable property, as a result of any act

or omission of the defendant:

(a)
(b)
(c)
(d)
(e)

divided without difficulty;

cannot be located upon the exercise of due diligence;

has been transferred or sold to, or deposited with, a third party;
has been placed beyond the jurisdiction of the court;

has been substantially diminished in value; or

has been commingled with other property which cannot be

it is the intent of the United States, pursuant to Title 21, United States Code, Section 853(p),
Case 1:20-cr-00398-NGG Document1 Filed 09/24/20 Page 3 of 4 PagelD #: 3

to seek forfeiture of any other property of the defendant up to the value of the forfeitable
property described in this forfeiture allegation.

(Title 21, United States Code, Sections 853(a) and 853(p))

A TRUE BILL

 

 

 

SETH D. DUCHARME
ACTING UNITED STATES ATTORNEY
EASTERN DISTRICT OF NEW YORK.
F.#: 2018RO1977/OCDETF# NY-NYE-0853

FORM DBD-34 No.
JUN. 85

 

UNITED STATES DISTRICT COURT
EASTERN District of NEW YORK

CRIMINAL DIVISION

 

THE UNITED STATES OF AMERICA

vs.

CHENG ZHANG, also known as “Lin Dao,”
. Defendant.

 

INDICTMENT

(T. 21, U.S.C., §§ 841(a)(1), 841(b)(1)(B) (viii), 853(a) and 853(p); T.
18, U.S.C., §§ 2 and 3551 et seq. yy

A true bill. J

  

Foreperson

Philip Pilmar, Assistant U.S. Attorney (718) 254-6106
